DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Claims 11-14, 16, 22, 24-25 and 27-31 were not elected with traverse on Feb 18, 2022.  Those claims have been cancelled and, therefore, the traverse is now moot.

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims. 

Claim Rejections - 35 USC § 102
The rejections under 35 U.S.C. 102 are withdrawn in light of the amendments to the claims.  

Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C. 103 are withdrawn in light of the amendments.  

Allowable Subject Matter
Claims 1, 3, 4, 6-8, 17, 19, 21, 34, and 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record fails to teach, in combination with other claim limitation, an optical wireless communication device comprising wherein the at least one adjustable shutter element and the associated transmitter and receiver are adjustable between a first configuration and a second configuration such that in the first configuration the at least one adjustable shutter element is configured to at least partially block or partially redirect light having a first selected property and at least partially allow light having a second selected property to pass through unaffected wherein the at least one adjustable shutter element covers both the transmitter and the receiver when in the first configuration such that transmission and/or reception of the optical wireless communication signal by the transmitter and the receiver is altered.
Regarding claim 38, the prior art of record fails to teach, in combination with other claim limitations, a method of controlling optical wireless communication comprising configuration, wherein in the first configuration the at least one adjustable shutter element covers both the transmitter and receiver and is configured to at least partially block or partially redirect light having a first selected property and at least partially allow light having a second selected property to pass through unaffected such that transmission and/or reception of an optical wireless communication signal by the at least one of the transmitter and the receiver is altered.
In particular, see Applicant’s arguments on pages 9-10 regarding Paek and Liu.
US 2012/0128365 (Paek) at FIG. 1 teaches a transmitter 100 and FIG. 2 illustrates a receiver 230 and a filter 220 (see [0019] and [0020]) adjusted by controller 210.  FIGS. 1 and 2 are reproduced for reference.

    PNG
    media_image1.png
    198
    477
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    463
    media_image2.png
    Greyscale


See also [0042]: “The controller 210 may classify a data to be received and may further select a wavelength corresponding to the classification of the data to be received” and [0046]: “The optical filter 220 may receive a visible light and filter the received visible light using the selected wavelength.”.
Paek also teaches that the transmitter transmits light at a first wavelength (see FIG. 1: one of the wavelengths from light emitting unit 140), a receiver sensitive to light at a second, different wavelength (FIG. 2: receiver sensitive to light that passes through filter 220 and reaches light receiver 230), and the at least one shutter element has a wavelength-dependent transparency such that it is substantially transparent to light at one of the first wavelength and the second wavelength, and substantially opaque to light at the other of the first wavelength and the second wavelength ([0046] “The optical filter 220 may receive a visible light and filter the received visible light using the selected wavelength. More specifically, the received visible light may be filtered into range of wavelengths corresponding to a red light, a blue light, or a green light.”).
US 6,870,989 (Devenyi) teaches that movable filters that can be moved into and out of the field of view of an optical device were known.  See, for example, the last paragraph of col. 4 and the first paragraph of col. 5:
(6) The filter module 50 comprises a movable support 58 upon which the bandpass light filters 52 are mounted. The bandpass light filters 52 are each discrete-wavelength-range light filters, which filter a fixed, specific range of wavelength and are not themselves otherwise controllable. The filtered range may be of any desired type for which a light filter may be prepared, such as a low-pass band, a high-pass band, or a central-pass band. Such bandpass light filters 52 are known in the art.

(7) The movable support 58 in the illustrated embodiment is linearly movable on a linear bearing 60. A drive mechanism 62 is operably connected to the movable support 58 to controllably move the bandpass light filter 52 into and out of the light path 34. The drive mechanism 62 may be of any operable type. It preferably includes a lead screw 64 drivably connected to the movable support 58 through a drive nut 66. A controllable motor such as a stepper motor 68 with a rotating output 70 drives the lead screw 64, in turn driving the movable support 58 along the linear bearing 60. Equivalently, the controllable motor may be of any other operable type, such as a DC motor or a linear actuator.
See also FIG. 3:

    PNG
    media_image3.png
    764
    493
    media_image3.png
    Greyscale


US 2016/0149645 (Liu) teaches that it was known to use filters at both transmitters and receivers in free space optical communications systems.  See, for example, FIG. 4, which illustrates filters 408, 410 at the transmitter and receiver respectively:

    PNG
    media_image4.png
    423
    402
    media_image4.png
    Greyscale

In particular, FIG. 4 of Liu teaches the use of a white light source 404 with a filter to generate the desired wavelength of light.  This is taught as an alternative to the use of wavelength specific light sources, such as FIG. 3 which teaches the use of a red light LED 304.  
US 2009/0310971 (Kim) teaches a system for controlling access to an online service.  FIG. 5 illustrates a network formed by light sources 210, 220, 230 and a communication device 200.

    PNG
    media_image5.png
    838
    479
    media_image5.png
    Greyscale

See, for example, [0040] (“The light sources 210, 220 and 230 transmit transmission data received from the communication control device 200 to the VLC terminals 110, 120, 130, 140, 150, 160, 170, 180 and 190 located in their service areas.”).  However, it fails to teach the particular operations of the controller as recited in claim 4.   
US 9,729,236 (Hyde) teaches open optical communication system using filters to select desired wavelengths.  See col. 4, second full paragraph:
(21) A transmitted signal may be received using a receiver configured according to the systems and methods herein. The receiver may use filters to select certain wavelengths of light, where the wavelengths selected correspond to wavelengths used to transmit data by the transmitters described herein. The receiver may process the modulations of the selected wavelengths and covert the modulations into data. The data corresponds to the data transmitted. The receiver may also enable and disable the filtering of certain frequencies, thereby allowing the selection of certain channels of data.
US 2013/0188950 (Sakauchi) teaches the use of a filter that is moveable to control the filtering frequency.  See, for example:
[0018] Further, the wavelength variable filter usually includes a mechanical movable portion for varying a wavelength characteristic. For this reason, when such wavelength variable filter is used, a problem in which the size of the apparatus is increased, the reliability of the apparatus is reduced, and the integration of the optical circuits may become difficult occurs.
US 7,113,662 (Persson) teaches that moveable filters were known in optical communications equipment.  See, for example, the paragraph spanning cols. 4-5:
(19) ... An example of such a "drop or not" filter is a filter manufactured by Coming Inc. (product series Pure Path WMS) and consists of a movable dielectric multiple interference filter where one part of the filter is a standard band pass filter and one part is a non-selective mirror. The networks illustrated in FIGS. 2-4 describe different types of prior art nodes. The present invention is in one embodiment a node that can be used in similar networks.
In summary, Paek teaches the free space optical communication system using adjustable filters, as recited in the rejections of claims 1 and 2.  Kim teaches a controller separate from the transmitters and receivers of the free space optical systems.  However, the prior art of record fails to teach, in combination with other claim limitations, a system including a controller configured to establish a communication channel with an access point or further device via the receiver whilst preventing transmission from the transmitter to the access point or further device, and to move from the first configuration to the second configuration in response to a signal received through the communication channel thereby to allow transmission of data by the transmitter to the access point or further device when in the second configuration, as recited in claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636